NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       MAR 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 JESSICA L. SEAICH,                               No.   14-35701

                  Plaintiff-Appellant,            D.C. No. 9:13-cv-00193-JCL

   v.
                                                  MEMORANDUM *
 NANCY A. BERRYHILL, Acting
 Commissioner Social Security,

                  Defendant-Appellee.

                     Appeal from the United States District Court
                             for the District of Montana
                   Jeremiah C. Lynch, Magistrate Judge, Presiding

                             Submitted March 8, 2017**
                                 Portland, Oregon

Before: O’SCANNLAIN, FISHER, and FRIEDLAND, Circuit Judges.

        Jessica Seaich applied for disability insurance benefits and supplemental

security income under Titles II and XVI of the Social Security Act. An

administrative law judge (“ALJ”) held that she was not disabled, the Appeals



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Council denied review, and the district court affirmed the Commissioner’s

decision. We vacate and remand for further proceedings.

      1. Seaich contends that the ALJ erred by giving only some weight to the

opinions of her treating endocrinologist, Dr. Eyler. When faced with contradictory

opinions, the ALJ must give specific and legitimate reasons supported by

substantial evidence in the record to reject a treating physician’s opinion. Reddick

v. Chater, 157 F.3d 715, 725 (9th Cir. 1998). “The ALJ must do more than offer

his conclusions. He must set forth his own interpretations and explain why they,

rather than the doctor[’s], are correct.” Id. The only reason that the ALJ gave for

discounting Dr. Eyler’s opinion is that it was “not entirely consistent with her own

treatment notes.” He did not specify which parts of Dr. Eyler’s opinion or which

parts of her treatment notes he thought conflicted. He adopted some of her

proposed restrictions but not all of them, again without explaining why he rejected

the restrictions that he did. This failure was error under our precedents. See

Garrison v. Colvin, 759 F.3d 995, 1012-13 (9th Cir. 2014) (“[A]n ALJ errs when

he rejects a medical opinion or assigns it little weight while . . . criticizing it with

boilerplate language that fails to offer a substantive basis for his conclusion.”);

Reddick, 157 F.3d at 725.

      2. Because we cannot rule out that this error “alter[ed] the outcome of the

case,” it was not harmless. See Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir.


                                            2
2012). Dr. Eyler’s opinion, which the ALJ discounted without adequate

explanation, suggested that Seaich would require some endurance-related

restrictions and would be able to perform manipulative activities only occasionally.

        But the ALJ posed a hypothetical to the vocational expert consistent with the

residual functional capacity he assigned, which included frequent handling and

fingering and no endurance-related restrictions, such as the need for extra breaks or

unscheduled absences. The vocational expert testified that if Seaich was limited to

occasional manipulative activities that she would be unable to perform her past

work and that the available jobs would be “very limited” to “selective” conveyor

line work. It is not clear that this testimony satisfies the Commissioner’s burden to

show the availability of jobs Seaich could fulfill, and the ALJ did not address it in

his opinion. The expert also testified that if she was unable to engage in a full

eight-hour workday on a regular and consistent basis that she would not be able to

work.

        Accordingly, we VACATE and REMAND for further administrative

proceedings for the ALJ to reconsider Dr. Eyler’s opinion.




                                          3